The defendant was convicted in the criminal court of Fulton County of the offenses of carrying a concealed weapon and carrying a pistol without a license. His certiorari was overruled in the superior court, and that judgment was assigned as error. The general assignments of error in the petition for certiorari are not argued or insisted upon in the brief of his counsel, and therefore are treated as abandoned. In view of the untraversed and unexcepted-to answer of the trial judge to the petition for certiorari, the special assignments of error show no cause for a new trial; and the overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED APRIL 28, 1944.